Concurring Opinion by
Mr. Justice Manderino:
I join in the majority opinion by Mr. Justice Roberts. I should like to add that the doctrine of governmental immunity is unconstitutional as is the doctrine of sovereign immunity. No branch of government— the executive, the legislative, or the judicial branch— can deprive a citizen of proper redress for a wrong. The denial of justice in any case is not constitutionally permitted. See Brown v. Commonwealth of Pennsylvania, 453 Pa. 566, 580, 305 A. 2d 868, 875 (1973) (dissenting opinion by Mr. Justice Manderino).